PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/556,151
Filing Date: 29 Aug 2019
Appellant(s): Hundley, James, Davenport



__________________
Peter R. Kramer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 7, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 26, 2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
	
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 and 6-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hitch (4,495,860) in view of Lerch (5,687,704) and Kostial (3,359,963). Hitch discloses substantially all of the claimed limitations, including: 
1. A portable outdoor grill, the grill comprising: a cylindrical housing 10 defined by an open base end and an open grill end terminating at a rim (fig. 1-4}, the housing further defined by a sidewall extending between the open ends, the sidewall defined by multiple fastening apertures 22,23,26 disposed along different longitudinal positions along the length of the housing, whereby the open base end of the housing concentrically positions over a heating fuel for directing radiated heal towards the open grill end (fig. 1-4); a grill grate 20,24 perpendicularly disposed across the sidewalls, the grill grate being offset from the rim about one-third of the length of the sidewall from the open grill end of the housing (fig. 1-4): multiple grate support fasteners passing through the fastening apertures for supporting the grill grate al different longitudinal positions along the length of the housing (fig. 1-4), a lid 13 detachably covering the open grill end of the housing (fig. 1-4): at least one insulated handle 11,15 facilitating gripped manipulation of the portable outdoor grill.
6. The grill of claim 1, wherein the heating fuel positions in a pit (intended use and capable of performing this function).
7. The grill of claim 1, wherein the heating fuel comprises charcoal (Abstract).
8. The grill of claim 1, wherein the al least one insulated handle positions on the lid 13 and the sidewall 11.
9. A method for grilling in windy conditions with a portable outdoor grill, the method comprising: positioning an open base end of a housing over a heat fuel (fig. 1-4), whereby a sidewall surrounds the heat fuel (fig. 1-4): perpendicularly disposing a grill grate across the sidewalls of the housing, the grill grate offset from a rim at an open grill end of the housing, about one-third of the length of the sidewall from the open grill end, whereby the sidewall surrounds the grill grate (fig. 1-4); passing at least one grate support fastener through a plurality of fastening apertures for supporting the grill grate (fig. 1-4); igniting the heal fuel ta generate radiant heal towards the grill grate (fig. 1-4); and gripping at least one insulated handle to move the housing away from the fuel heal (col. 2, lines 52-64). 
Hitch teaches the invention as described above, but fails to explicitly teach the claimed vent hole apertures, the Z-shaped spatula, the claimed material, size/location of components and the support fasteners circumferentially disposed around the sidewall. 
As regards the claimed vent holes and method of use Lerch, in the same or related field of endeavor, teaches that it is known in the art to provide vent holes 74 in the sidewall (fig. 18,19,21). Lerch teaches that such an arrangement provides for controlling combustion (col. 6, lines 50-58). Accordingly, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention incorporate the claimed vent holes as taught by Lerch into the invention disclosed by Hitch, so as to provide for combustion control. 
As regards the Z-shaped spatula, Official Notice is given that Z-shaped spatulas and their use with cooking devices is notoriously old and well known in the art. Such an arrangement has the clear and obvious benefit of providing for food handling.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the claimed Z-shaped spatula into the invention disclosed by Hitch, so as to provide for food handling. 
As regards the particular material used is simply a matter dependent on availability, durability, and cost. Noncorrosive material is well within the knowledge and ability of one of ordinary skill in the art. Further, applicant has failed to particularly point out any criticality that would require this material over other such materials also well known for use as claimed other than the evident manufacturing considerations of availability, durability, and cost. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the claimed material into the invention taught by Hitch and Lerch, so as to satisfy considerations of availability and cost. 
As regards the claimed size, the claimed shape/size/location/orientation is an obvious modification based on design choice, and depends on spatial considerations such as availability of space and arrangement of other components. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the claimed size and relative arrangement of components into the invention taught by Hitch and Lerch, so as to provide for spatial considerations. 
As regards the claimed support fasteners circumferentially disposed around the sidewall Kostial, in the same or related field of endeavor, teaches that it is known in the art to provide support fasteners 15,17,19,21,23 circumferentially disposed around the sidewall (fig. 1-3). Kostial teaches that such an arrangement provides for support of cooking elements (col. 1, lines 32-45). Accordingly, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention incorporate the claimed fasteners as taught by Kostial into the invention disclosed by Hitch, so as to provide for support of cooking elements.

(2) Response to Argument
	Appellant asserts that it would not be obvious to modify Hitch with Lerch to provide for ventilation holes.  Appellant asserts that the combination would not be obvious because there are other options, such as a draft between the shell and the flange, as well as opening the access door, neither of which is explicitly stated in Hitch.  This is simply Appellant’s conjecture and no evidence is provided that precludes one of ordinary skill in the art to conclude that additional air vents would not be desired.  It should be noted that the existence of structure to provide a particular function does not preclude additional structure for greater effect.  It is inherent for a combustion cooking apparatus to provide for sufficient air to support combustion.  Nevertheless, such does not preclude one having ordinary skill in the combustion arts from desiring greater control over how much air is provided for greater control of the combustion process.  Especially in the cooking arts where temperature and air circulation is of the utmost importance.  Lerch explicitly states that vent holes 74 are provided to “optimize the flow of air currents” (col. 6, lines 54-56).  The rejection explicitly states that the motivation to combine the vent arrangement of Lerch is to provide for greater control of combustion.  

	Appellant further asserts that providing vent holes would be detrimental for steaming and smoking.  Appellant asserts that the steam and smoke must be contained within the housing.  However, contained does not mean it must be hermetically sealed.  Providing air holes at or below the combustion chamber would not compromise the function of the cooker.  Appellant has failed to provide evidence to support the conclusion that such modification would result in becoming unsatisfactory for its intended purpose.  The prior art of record includes Boswell (US4,094,295) that clearly shows a steamer/smoker including vent holes 48.

	Appellant further asserts that claim 6 (apparatus claim) is unobvious because it requires the “heating fuel positions in a pit”.  Claim language is given its broadest reasonable interpretation.  A pit is broadly defined as “a hollow or indentation” (Merriam-Webster online dictionary, entry #3).  As such, pan 28 of Hitch appears to satisfy the broadest reasonable interpretation.  Appellant argues that “if the apparatus were to be placed over an open charcoal pit, it would be necessary to remove the charcoal pan”.  Yet, claim 6 only requires “heating fuel positions in a pit”, and not “an open charcoal pit”.




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762                                                                                                                                                                                                        

Conferees:
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        
/NICHOLAS K WILTEY/Primary Examiner, OPQA                           

                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.